In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00152-CR



       RASHARD TYREAL HOLMES, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 196th District Court
                 Hunt County, Texas
                Trial Court No. 27,999




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                              MEMORANDUM OPINION
       Rashard Tyreal Holmes, appellant, has filed a motion to dismiss his appeal. The motion

was signed by both Holmes and his counsel in compliance with Rule 42.2(a) of the Texas Rules

of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant

the motion.

       Accordingly, we dismiss this appeal.




                                              Bailey C. Moseley
                                              Justice

Date Submitted:      October 2, 2014
Date Decided:        October 3, 2014

Do Not Publish




                                              2